Confidential

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Exhibit 10.1

 

 

AMENDMENT NO. 1 TO THE

LICENSE AGREEMENT

 

 

THIS AMENDMENT NO. 1 (the “Amendment”) to the LICENSE AGREEMENT dated as of
December 6, 2017 (the “License Agreement”), is entered into on March 30, 2018
(the “Amendment Date”) between XOMA (US) LLC, a Delaware limited liability
company, having an address of 2200 Powell Street, Suite 310, Emeryville, CA
94608 (“XOMA”), and Rezolute, Inc., a Delaware corporation, having an address of
1450 Infinite Drive, Louisville, CO 80027 (“Rezolute”). Terms used but not
otherwise defined herein shall have the meanings ascribed to them in the License
Agreement.

 

WHEREAS, the Parties desire to amend the License Agreement to specify financial
responsibility for certain matters related to the technology transfer between
the Parties associated with the fully human allosteric modulating monoclonal
antibody formerly known as XOMA 358 (now known as RZ358);

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, the Parties agree as follows:

 

The following new Section 2.3.6 shall be incorporated into and deemed a part of
the License Agreement upon execution of this Amendment:

 

“2.3.6   The Parties shall share all Tech Transfer Expenses as follows:  XOMA
shall pay [*] of all Tech Transfer Expenses and Rezolute shall be solely
responsible for and reimburse XOMA for all Tech Transfer Expenses above
[*].  Rezolute shall pay XOMA’s invoices for such reimbursement within thirty
(30) days following its receipt thereof accompanied by reasonable supporting
documentation.  “Tech Transfer Expenses” means (a) invoiced costs from [*] for
services provided, whether prior to or after the Effective Date, relating to the
clinical materials described in Exhibit F to the Agreement, including services
for the production and delivery of batches, validation, analytical methods,
stability studies and other miscellaneous expenses, and (b) any other invoices
from Third Parties for services for work that is necessary or appropriate to
realize the objectives of the matters set forth in this Section 2.3.

 

THE FOREGOING SETS FORTH THE ENTIRE SUBJECT MATTER OF THE AMENDMENT AND OTHER
THAN AS SET FORTH HEREIN, ALL OTHER TERMS AND CONDITIONS OF THE LICENSE
AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT.  

 

--------------------------------------------------------------------------------

Confidential

 

 

 

 

 

 

 

 

[Signature Page Follows.]

IN WITNESS WHEREOF, the Parties have executed this Amendment as of the Amendment
Date.

 

XOMA (US) LLC

 

By /s/ Jim Neal

 

Name  Jim Neal

 

Title  Chief Executive Officer

 

 

REZOLUTE, INC.

 

By  /s/ Morgan Fields

 

Name  Morgan Fields

 

Title  Chief Accounting Officer